1                               UNITED STATES DISTRICT COURT
2
                                        DISTRICT OF NEVADA
3

4
     DITECH FINANCIAL, LLC f/k/a GREEN             ) Case No.: 3:16-CV-00701-RCJ-WGC
5    TREE SERVICING, LLC, et al.,                  )
                                                   )
6                                                  )
                          Plaintiffs,              )
7                                                  ) ORDER
     vs.                                           )
8                                                  )
                                                   )
9    LYMBERY 228 LLC, et al.,                      )
                                                   )
10                        Defendants.              )
                                                   )
11

12
              IT IS HEREBY ORDERED that the Motion to Lift Stay (ECF No. 37) is
13
     GRANTED.
14

15            IT IS FURTHER ORDERED that a Status Conference is set for 09:00 A.M.,

16   Tuesday, October 22, 2019, in Las Vegas Courtroom 4B, before Judge Robert C.
17
     Jones.
18
              IT IS FURTHER ORDERED the parties shall file a Joint Status Report with the
19

20
     Court on or before 5:00P.M., Wednesday, October 9, 2019. The Joint Status Report

21   shall include three (3) mutually agreed upon dates by the parties for trial in this matter.
22   It is expressly understood by the parties that the Court will set the trial of this matter on
23
     one of the agreed-upon dates if possible; if not, the trial will be set at the convenience of
24
     the Court’s calendar.
25

26            IT IS FURTHER ORDERED that counsel James M. Walsh may appear in person

27   or telephonically. Mr. Walsh shall dial from a land line into the AT&T Meet-Me-Line (1-
28
     888-675-2535); Access Code No.: 2900398; and Security Code No.: 102219 five (5)
1    minutes prior to the hearing. Counsel shall remain on the line until such time as the
2
     Court joins the call and convenes the proceeding.
3
           IT IS SO ORDERED this 25th day of September, 2019.
4

5

6
                                                     ____________________________
7                                                    ROBERT C. JONES
8                                                    Senior District Judge

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
